 

EXHIBIT 10.4

 

NATIONAL INSTRUMENTS CORPORATION

ANNUAL INCENTIVE PROGRAM

(As Amended on October 2008, March 2009, September 2010,  February 18, 2012 and
February 28, 2014)

 

SECTION 1
DURATION AND PURPOSE

1.1 Effective Date.  The Program is an annual incentive program which will be
paid out annually following the end of the calendar year.

1.2 Purpose.  The Program is intended to increase shareholder value and the
success of National Instruments Corporation (the “Company”) by providing
incentive and reward for accomplishment of certain objectives by key
executives.  Its purpose is to connect officer’s compensation to accomplishment
of goals critical to the Company’s performance in a calendar year.

SECTION 2
ELIGIBILITY, SELECTION AND PROCEDURE

2.1 Eligibility.  Officers, Business and Technology Fellows, and Research and
Development Fellows (whether employed at the time of or subsequent to the
adoption of the Program) are eligible for participation in the Program, with the
exception of the President who does not participate.  Eligibility does not
guarantee participation and the Company may exclude eligible officers and
fellows from participation in this Program.

2.2 Selection of Participants.  From time to time, the President may designate
eligible employees (the “Participants”) for participation in the Program;
subject to the approval by the Compensation Committee of the Company (the
“Committee”), in its sole discretion.  Participants will normally be added to
the Program at the start of the Company’s fiscal year.

2.3 Bonus Procedure for Executive Officers.  For each calendar year, the
President and the Board will approve objectives for each Executive Officer, as
defined by Section 16 of the Securities Exchange Act of 1934, as amended (an
“Executive Officer”), to attain for that year.  The President and Committee will
also identify a monetary amount to be awarded to each Executive Officer
corresponding to the achievement of each Executive Officer’s objectives for the
year.  At the end of the calendar year, the President and Committee will meet to
determine whether the objectives of each Executive Officer were attained and
thereafter will approve or disapprove the payment of the annual incentive
amounts based upon the achievement of such objectives and the discretion of the
President and the Committee.  It is acknowledged that the President and the
Committee, acting together, shall have the discretion to pay all or a portion of
a monetary amount to an Executive Officer even if such Executive Officer has not
attained a particular objective if the President and the Committee believe that
such a payment is appropriate to achieve the objectives of the Program.  It is
further acknowledged that the Committee may, in its sole discretion, and at any
time, (i) reduce or eliminate a Participant’s target or actual award, and/or
(ii) reduce or eliminate the amount allocated to the bonus pool for any or all
Participants.  The Committee may determine the amount of any reduction on the
basis of such factors as it deems relevant in its discretion.

 

 





 

--------------------------------------------------------------------------------

 

 

2.4  Bonus Procedure for Non-Executive Vice Presidents, Business and Technology
Fellows, and Research and Development Fellows.  For each calendar year, the
President will approve objectives for each non-executive Vice President,
Business and Technology Fellow, and Research and Development Fellow.  The
President shall identify a monetary amount to be awarded to each Participant
corresponding to the achievement of each participant’s objectives for the
year.  At the end of the calendar year, the President will determine whether the
objectives of each participant were attained and approve or disapprove the
payment of the annual incentive amounts based on the achievement of such
objectives, and the discretion of the President.  The President shall have the
discretion to pay all or a portion of a monetary amount even if the participant
has not met a particular objective if the President believes that such a payment
is appropriate to achieve the objectives of the Program.  Further the President
may, in his sole discretion, and at any time, (i) reduce or eliminate a
Participant’s target or actual award, and/or (ii) reduce or eliminate the amount
allocated to the bonus pool for any or all Participants.  The President may
determine the amount of any reduction on the basis of such factors as he deems
relevant in his discretion.  The President at his election may delegate the
foregoing duties to the respective Executive Officer of each participant Vice
President.  The President will present to the Committee a brief summary of the
payment amounts for the non-executive participants, for final review and
approval by the Committee.

 

2.5 Bonus Target.  Incentive bonuses under this Program are defined as a
percentage (with a target of up to 60 per cent for Executive Vice Presidents, a
target of up to 30 per cent for Senior Vice Presidents, and a target of up to 20
per cent for Vice Presidents, Business and Technology Fellows, and Research and
Development Fellows) of a Participant’s salary (or, in the case of the Senior
Vice President of Sales, salary plus targeted commission) (“Base Salary”), based
upon attainment of objectives approved in accordance with this Program.

SECTION 3
PAYMENT OF BONUS

3.1 Timing of Payment.  Payment of any incentive bonus under this Program shall
be made as soon as administratively practicable following the end of the
calendar year once the Company books have been closed and audited or, in the
discretion of the Committee or, as appropriate, the President, an estimated
payment for a portion of the payout may be made during the fourth quarter of the
current year based upon projected achievement levels corresponding to each of
the objectives for each of the Participants in the Plan.  In the event that
estimated payments are made before the end of the calendar year, final
determination of the correct amount of each payment bonus will be made pursuant
to Section 2.3 and Section 2.4 and differences between the finally-determined
amount and the estimated payment will be reconciled by either (a) an additional
reconciling payment to the Participant in the event of a shortfall, or (b)
remittance by Participant to Company which reconciles any previous overpayment. 

3.2 Employment Required for Payment.  Only Participants actively employed by the
Company as an employee on the day of the bonus payout are eligible to receive
any incentive bonus under this Program.

3.3 Inclusion in other Compensation Programs.  As determined by the Committee,
in consultation with the President, incentive bonus payouts under this Program
are special incentive compensation that may be taken into account as salary,
compensation, or bonus in determining the amount of any payment under any
pension, retirement, or other employee benefit or life insurance plan of the
Corporation or any subsidiary.  Thus, by way of example only, incentive bonus
payouts may be eligible for such plans as 401(k) deferral or match, but may not
be eligible for ESPP and Company performance bonus plans.  Any determination by
the Committee as to such matters shall take into account the terms of the other
applicable plans (i.e., the terms of the 401 (k) plan, etc.)



 

--------------------------------------------------------------------------------

 

 

3.4 Right to Receive Payment.  Any incentive bonus that may become payable under
this Program is to be paid solely from the general assets of the Company, as
determined by the Committee.  Nothing in this Program shall be construed to
create a trust or to establish or evidence any Participant’s claim of any right
to payment of an actual award other than as an unsecured general creditor with
respect to any payment to which he or she may be entitled.

SECTION 4
ADMINISTRATION AND TERMINATION

4.1 Committee Authority.  The Committee, in consultation with the President,
shall administer the Program in accordance with the Program’s provisions.  The
Committee shall have all powers and discretion necessary or appropriate to
administer the Plan and to control its operation, including, but not limited to,
the power to (a) determine which employees shall be granted incentive bonuses,
(b) prescribe the terms and conditions of incentive bonuses, except as required
to be done by the President pursuant to Section 2.4, (c) interpret and amend the
Program, (d) adopt such procedures and subplans as are necessary or appropriate
to permit participation in the Program by employees who are foreign nationals or
employed outside of the United States, (e) adopt rules for the administration,
interpretation and application of the Program as are consistent therewith, and
(f) interpret, amend or revoke any such rules.  Neither the members of the
Committee nor the President shall be liable for any act, omission or
determination taken or made in good faith with respect to the Program or any
incentive bonus granted under it.

4.2 Decisions Binding.  All determinations and decisions made by the Committee
related to this Program shall be final, conclusive, and binding on all persons,
and shall be given the maximum deference permitted by law.

SECTION 5
GENERAL PROVISIONS

5.1 No Effect on Employment.  Participation in this Program shall not alter any
Participant’s status as an at-will employee of the Company.

5.2 Successors.  All obligations of the Company under the Program, with respect
to incentive bonus payouts, shall be binding on any successor to the Company.

5.3 Nontransferability of Bonus.  No incentive bonus to be awarded under the
Program may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.

5.4 Severability.  In the event any provision of the Program shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Program, and the Program shall be construed and
enforced as if the illegal or invalid provision had not been included.

5.5 Governing Law and Entire Terms.  The Program and any incentive bonuses shall
be construed in accordance with and governed by the laws of the State of Texas,
but without regard to its conflict of law provisions.  Further, the Program (as
may be amended by the Committee in writing) constitutes the entire understanding
with respect to any incentive bonus and shall supersede any prior or subsequent
oral representations.

 



 

--------------------------------------------------------------------------------